Name: 93/544/EEC: Commission Decision of 5 October 1993 amending the Decision 91/652/EEC on the establishment of a Community support framework for Community structural assistance in the United Kingdom (Areas outside Objective 1) on the improvement of the conditions under which agricultural products are processed and marketed (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  marketing;  agricultural activity
 Date Published: 1993-10-26

 Avis juridique important|31993D054493/544/EEC: Commission Decision of 5 October 1993 amending the Decision 91/652/EEC on the establishment of a Community support framework for Community structural assistance in the United Kingdom (Areas outside Objective 1) on the improvement of the conditions under which agricultural products are processed and marketed (Only the English text is authentic) Official Journal L 265 , 26/10/1993 P. 0046 - 0046COMMISSION DECISION of 5 October 1993 amending the Decision 91/652/EEC on the establishment of a Community support framework for Community structural assistance in the United Kingdom (Areas outside Objective 1) on the improvement of the conditions under which agricultural products are processed and marketed (Only the English text is authentic)(93/544/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 866/90 of 29 March 1990 on improving the processing and marketing conditions for agricultural products (1), modified by Regulation (EEC) No 3577/90 (2), and in particular Article 7 (2) thereof, Whereas on 10 December 1991 the Commission adopted Decision 91/652/EEC (3) which established the Community support framework for Community interventions under Regulation (EEC) No 866/90 in the United Kingdom without the Objective 1 area of Northern Ireland, covering the period from 1 January 1991 to 31 December 1993; Whereas additional credits from supplementary indexation and reconstituted credits require a revision of the financial arrangements envisaged for budgetary assistance from the Community; Whereas the Monitoring Committee set up in the framework of implementation of Regulation (EEC) No 866/90 for the United Kingdom decided on 3 March 1993 to modify the breakdown by sector of the financial plan of the Community support framework; Whereas the modifications proposed by the Monitoring Committee implies new financial planning of the assistance from the European Agricultural Guidance and Guarantee Fund, Guidance section, relating to the total amount and the amounts per sector foreseen by Article 2 of Decision 91/652/EEC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Committee for Agricultural Structures and Rural Development, HAS ADOPTED THIS DECISION: Article 1 Article 2 of Commission Decision 91/652/EEC is modified as follows: 'The total cost of the priorities adopted for joint action by the Community and the Member State concerned is ECU 44 024 991 and the financial arrangements envisaged for budgetary assistance from the Community is broken down as follows: "(1991 prices indexed to 1993 prices in ECU) "" ID="01">1. Meat> ID="02">16 371 775"> ID="01">2. Milk and milk products> ID="02">5 318 946"> ID="01">3. Eggs and poultry> ID="02">5 337 437"> ID="01">4. Cereals> ID="02">1 331 412"> ID="01">5. Oil producing crops> ID="02">499 913"> ID="01">6. Protein crops> ID="02">810 685"> ID="01">7. Potatoes> ID="02">6 801 499"> ID="01">8. Fruit and vegetables> ID="02">5 592 275"> ID="01">9. Flowers and plants> ID="02">355 267"> ID="01">10. Diverse livestock products> ID="02">582 086"> ID="01">11. Hops> ID="02">0 "> ID="01">Total > ID="02">43 001 294 ">The resultant national financial requirement is ECU 12 053 416 for the public sector and ECU 123 121 200 for the private sector.' Article 2 This Decision is addressed to the United Kingdom and the Ministry of Agriculture, Fisheries and Food. Done at Brussels, 5 October 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 91, 6. 4. 1990, p. 1. (2) OJ No L 353, 17. 12. 1990, p. 23. (3) OJ No L 350, 19. 12. 1991, p. 55.